        Case 1:21-cr-00386-TNM Document 1-1 Filed 05/18/21 Page 1 of 11




                                   STATEMENT OF FACTS

        Your affiant is a Special Agent with the Federal Bureau of Investigation (FBI) and has been
so employed since September 2002. Currently, I am tasked with investigating criminal activity in
and around the Capitol grounds on January 6, 2021. As a Special Agent, I am authorized by law
or by a Government agency to engage in or supervise the prevention, detention, investigation, or
prosecution of a violation of Federal criminal laws.

        Unless otherwise stated, the information in this Affidavit is either personally known to me,
has been provided to me by other individuals, or is based on a review of various documents,
records, reports, and files. Because this Affidavit is submitted for the limited purpose of
establishing probable cause to support an application for an arrest warrant, it does not contain
every fact known by me or the United States. The dates listed in this Affidavit should be read as
“on or about” dates.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public. I am assisting in the investigation and prosecution of events which occurred at the
United States Capitol on January 6, 2021.

         On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Vice President Mike Pence was present and presiding,
first in the joint session, and then in the Senate chamber.

        With the joint session underway and with Vice President Mike Pence presiding, a large
crowd gathered outside the U.S. Capitol. Temporary and permanent barricades surround the
exterior of the U.S. Capitol building, and U.S. Capitol police were present and attempting to keep
the crowd away from the Capitol building. Also, the certification proceedings were underway, and
the exterior doors and windows of the U.S. Capitol were locked or otherwise secured. Members
of the U.S. Capitol Police attempted to maintain order and keep the crowd from entering the
Capitol; however, shortly around 2:00 p.m., individuals in the crowd forced entry into the U.S.
Capitol, including by breaking windows. Shortly thereafter, at approximately 2:20 p.m. members
of the United States House of Representatives and United States Senate, including the President
of the Senate, Vice President Mike Pence, were instructed to—and did—evacuate the chambers.
Accordingly, the joint session of the United States Congress was effectively suspended until
shortly after 8:00 p.m. Vice President Pence remained in the United States Capitol from the time
he was evacuated from the Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
        Case 1:21-cr-00386-TNM Document 1-1 Filed 05/18/21 Page 2 of 11




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there, including William Blauser as discussed below.

       The Federal Bureau of Investigation (“FBI”) is investigating William Albert Blauser Jr.
(“BLAUSER”) regarding his involvement in entering the U.S. Capitol building on January 6, 2021,
and the investigation concerns possible violations of, inter alia, 18 U.S.C. § 1752(a)(1) & (2), and
40 U.S.C. § 5104(e)(2)(C)(i),(D) & (G).

       Witnesses: Since the events at the U.S. Capitol, the FBI has received information from
Witness #1 - #4, who provided information regarding BLAUSER’s potential involvement in
entering the Capitol.

        a.       Witness #1: On or about January 7, 2021, Witness #1 submitted an anonymous
electronic tip to the FBI National Threat Operation Center, advising that BLAUSER and his
associate, Pauline Bauer, from Kane, PA, were part of the mob that broke into the Capitol building
to disrupt the electoral votes. According to Witness #1, BLAUSER and Pauline Bauer took several
photos on their phones after they stormed the Capitol. Witness #1 did not provide any identifying
information, but the IP address used to submit the online tip resolved back to Kane, Pennsylvania.
Further investigation determined that both BLAUSER and Pauline Bauer reside in the area
surrounding Kane, Pennsylvania.

       b.      Witness #2: On January 7, 2021 the FBI received a tip through the FBI Office of
Public Affairs Digital Media Tips website from Witness #2, who included the following statement:

       “Sandy Pomeroy Weyer entered in the Capitol on Jan 6th with Bill Blauser
       and Lynn Nester. I have screen shots of Sandy stating she stormed the
       Capitol. She also had a live however Facebook took it down. sandy also
       stated she has no fear when asked if gets in trouble with the police.”

Witness #2 also attached a screen capture of a photograph posted on Facebook that appears to be taken
on January 6, 2021. The photo consists of six persons posed on one of the east-side balconies of the
Capitol Building, with the United States Supreme Court building and the Jefferson Building visible
in the background. The caption above the image reads, “Sandy Pomeroy Weyer is with Bill
Blauser and 2 others in Washington D.C.”
            Case 1:21-cr-00386-TNM Document 1-1 Filed 05/18/21 Page 3 of 11




         In the photograph, The male standing to the far right in the photographs was later identified
as William BLAUSER, wearing light-colored pants, a white t-shirt with a graphic design on the front, a
camaflague jacket and a baseball cap with the word “Trump” on the front of the cap. In addition,
BLAUSER has a full white-beard and an object that appears to be a cellphone in his left hand. To the right
of BLAUSER is a woman, later identified as Pauline Bauer, dressed in a blue jacket, and a red/white/blue
knit hat with a pom-pom on top, and long brown hair.

       The Facebook profile provided by Witness #2 indicated the subject was Sandy Pomeroy
Weyer with a Facebook name: “Sandy Pomeroy Weyer.”1 On or about on March 16, 2021, a
search warrant associated with that account was submitted to Facebook, Inc. via the Law
Enforcement Facebook Portal. On or about the same date, Facebook returned the data through the
Law Enforcement Facebook Portal, and a review of that data was conducted and found videos and

        1
                  On or around January 29, 2021, a Grand Jury Subpoena was served to Facebook for
accounts associated with “Sandy Pomeroy Weyer.” Facebook records identified two associated accounts:
100015433067547 and 100061592379425. Facebook records also identified phone number +17178022147
as being affiliated with the accounts. On February 11, 2021, Facebook provided subscriber information for
account: 100015433067547 which listed a registration date of February 28, 2017, and a closure date of
January 9, 2021. The name associated with the account is listed as Sandy Pomeroy Weyer and the account
was verified, meaning the account holder responded to a text message sent to the telephone number
+17178022147. On February 11, 2021, Facebook also provided subscriber information for account:
10006159239425, which listed a registration date of January 8, 2021 – one day prior to the deletion of the
account associated with Sandy Pomeroy Weyer. The name associated with the new account is listed as
Sandy Sue and the account was verified on January 8, 2021, at 14:39:43 UTC using the cell phone number
+17178022147 – the same phone number used to verify the account associated with Sandy Pomeroy Weyer.
        Case 1:21-cr-00386-TNM Document 1-1 Filed 05/18/21 Page 4 of 11




photographs of a woman who appeared to be Weyer both outside and inside the Capitol during the
riots on January 6, 2021. In addition, a review of the list of Facebook friends from the account
associated with Weyer showed that she is friends with Pauline Bauer. In addition, law enforcement
recovered a group Facebook chat that included the names of Bill BLAUSER and Pauline Bauer,
dated January 6, 2021, at 2:17:50 (UTC time).

        On January 5, 2021, Weyer posted the below photo on Facebook and tagged Pauline
Bauer’s Facebook profile. In the photograph, Pauline Bauer is wearing a red/white/blue knit hat
with a pom-pom on top of the hat.




        Witness #2 also provided another image to the FBI that was posted on January 7, 2021,
on the same Facebook account. In the photo, BLAUSER and the same group of persons are
pictured in front of the Capitol building, with a time-stamp of “yesterday at 5:50 p.m.,” believed
to be refering to January 6, 2021.
        Case 1:21-cr-00386-TNM Document 1-1 Filed 05/18/21 Page 5 of 11




         c.     Witness #3: On or about January 18, 2021, Witness #3 submitted an electronic
tip to the FBI National Threat Operation Center, along with a photograph, and wrote, “I know a
guy from our town of Kane, Pa that was in the Capital building. He has taken videos and they
are bing [sic] passed around.”
        On February 4, 2021, I interviewed Witness #3, who has known BLAUSER for over five
years, and had opportunities to view him in person and become familiar with his physical
appearance prior to the January 6th events. Witness #3 stated that BLAUSER uses Facebook and
his username is “bill.blauser.3.” Witness #3 also knows Pauline Bauer and had opportunities to
view her in person and become familiar with her physical appearance prior to the January 6th
events. Specifically, Witness #3 stated that s/he frequents a local restaurant called Bob’s Trading
Post that is run by Pauline Bauer and her husband, Jeff Bauer. Witness #3 stated that Pauline
Bauer became more and more political over the past year, and began losing business because
people were uncomfortable about her constant political rhetoric. Witness #3 stated that Pauline
Bauer’s husband recently told Witness #3 that Pauline Bauer entered the Capitol building, but that
she did not hurt anybody or do anything violent.

       Witness #3 also reported that he/she had heard that two buses of people from Elk County,
Pennsylvania, and the surrounding areas went to the “Stop the Steal” rally in Washington, D.C. on
January 6, 2021. Witness #3 stated that s/he heard BLAUSER was also in the Capitol Building.

       Witness #3 provided law enforcement copies of the videos that s/he referenced in her/his
online tip. Witness #3 stated that s/he received the videos from Witness #4, who is another
associate of Witness #3’s that attended the January 6, 2021, events in Washington, D.C. The
videos consisted of recordings of the events of January 6, 2021, and Witness #3 stated that s/he
recognized Pauline Bauer’s voice in one of the videos.

        d.      Witness #4: On February 9, 2021, the FBI interviewed Witness #4 about the events
of January 6, 2021. Witness #4 confirmed that s/he traveled to Washington, D.C. to attend the
rally with several associates. Witness #4 provided law enforcement copies of the videos from
January 6, 2021. A review of the videos provided by Witness #4 revealed that they were shot from
the steps of the Capitol and from inside the Capitol Building in the Rotunda area. In one of the
videos that was recorded from the Capitol steps, the video panned the crowd and BLAUSER is
recorded in the foreground of the video, wearing the same camouflage jacket and baseball cap with
the word “TRUMP” seen in other photographs taken on January 6, 2021.
            Case 1:21-cr-00386-TNM Document 1-1 Filed 05/18/21 Page 6 of 11




       Witness #4 acknowledged that “Pauline” attended the rally as well, and while Witness #4
declined to provide the last name of “Pauline,” Witness #4 did not deny that her last name was
BAUER. Witness #4 stated that “Pauline” arranged for buses to travel to Washington, D.C. An
individual associated with Witness #4, who was present for a portion of the interview, referenced
PAULINE as being associated with Bob’s Trading Post restaurant.2

       Witness #4 stated that “Pauline” sent several videos to him/her, and some of these videos
appear to have been taken inside the Capitol building. Witness #4 provided copies of the videos
to law enforcement, and as discussed below, some of these videos appear to be taken from the
same location that “Pauline,” and BLAUSER were seen in the body-worn camera videos --- but

        2
          Law enforcement conducted an open source record checks on Bob’s Trading Post Facebook page,
and on December 22, 2020, Pauline Bauer updated the event cover photo in Mega million Rally in DC Bus
Trip. In the Details section, it stated, “Day trip to Washington DC on January 6, 2021 for the mega million
rally. Need 51 people to fill a bus….Contact Pauline at 724-816-2088.”
        Case 1:21-cr-00386-TNM Document 1-1 Filed 05/18/21 Page 7 of 11




from the vantage point of BLAUSER and Pauline Bauer (rather than the MPD officer’s vantage
point). The screenshot below is from one of the videos that PAULINE sent to Witness #4:




       Interview with William Blauser: On February 9, 2021, I traveled to BLAUSER’s
residence and briefly met with him. BLAUSER invited me into his home and was cordial and
pleasant. After I explained to BLAUSER the reason for my visit, BLAUSER informed me that he
had hired an attorney to represent him. BLAUSER provided the attorney’s contact information to
me and then I promptly left.

        Capitol building video-surveillance footage: I have reviewed portions of surveillance
video of the interior of the Capitol buildings, including the east Rotunda door entry and inside the
Rotunda area. At approximately 2:43 p.m., BLAUSER and Pauline Bauer are recorded entering
the Capitol building via the east Rotunda door. At the time of BLAUSER’s entry, there were at
least three police officers in the area of the door attempting to stop the crowd from entering the
building. As he entered through the doorway, BLAUSER walked backwards, pushing his way
through the crowd and police to enter the building.
 Case 1:21-cr-00386-TNM Document 1-1 Filed 05/18/21 Page 8 of 11




At approximately, 2:44 p.m., BLAUSER and Pauline Bauer entered the Rotunda.
        Case 1:21-cr-00386-TNM Document 1-1 Filed 05/18/21 Page 9 of 11




       At approximately 3:02 p.m., BLAUSER and Pauline Bauer were recorded by the South
entrance to the Rotunda and both BLAUSER and Pauline Bauer appear to be involved in a brief
skirmish with law enforcement.




        After the police forced the crowd out of the Rotunda area, BLAUSER was observed exiting
the building with Pauline Bauer at approximately 3:21 PM.




       Body-worn camera video: I have reviewed body-worn cameras worn by members of the
Metropolitan Police Department (“MPD”) standing inside the Capitol Rotunda, in an effort to deny
the individuals the ability to maneuver through the Rotunda. Numerous body-worn cameras
       Case 1:21-cr-00386-TNM Document 1-1 Filed 05/18/21 Page 10 of 11




recorded BLAUSER and Pauline Bauer inside the Rotunda area of the U.S. Capitol Building on
January 6, 2021. In numerous body-worn camera videos, individuals are pushing and yelling at
the officers as they attempt to contain the crowd, and BLAUSER and Pauline Bauer are in the
midst of the crowd. In each image, BLAUSER appears to be wearing the same baseball cap and
camouflage jacket.




        Identification: On April 21, 2021, I met with Witness #3 again, and Witness #3 viewed
several photographs, including some of the above-mentioned still photographs from the Capitol
video-surveillance footage and the body-worn camera videos. After viewing each photograph,
Witness #3 identified the individual with a white beard, wearing the baseball cap with the word
“TRUMP” on the front of the hat and camouflage coat as William BLAUSER.

       In addition, I have obtained a copy of BLAUSER’s Pennsylvania’s driver’s license that
contained a photograph of BLAUSER and I briefly met with BLAUSER on February 9, 2021. I
        Case 1:21-cr-00386-TNM Document 1-1 Filed 05/18/21 Page 11 of 11




have reviewed the above-discussed video-surveillance footage and body-camera footage captured
during the events on January 6, 2021, as well as the Facebook photographs that identified
BLAUSER in the photo. Based on my in-person contact with BLAUSER, and comparison of his
Pennsylvania driver’s license to the images from these different sources, the person recorded on
the CCTV footage and body-worn camera inside the Capitol building appears to be WILLIAM
ALBERT BLAUSER JR.

        Target Offenses: Your affiant submits that there is probable cause to believe that
WILLIAM ALBERT BLAUSER JR. violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a
crime to (1) knowingly enter or remain in any restricted building or grounds without lawful
authority to do; and (2) knowingly, and with intent to impede or disrupt the orderly conduct of
Government business or official functions, engage in disorderly or disruptive conduct in, or within
such proximity to, any restricted building or grounds when, or so that, such conduct, in fact,
impedes or disrupts the orderly conduct of Government business or official functions; or attempts
or conspires to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a
posted, cordoned off, or otherwise restricted area of a building or grounds while the President or
others person protected by the Secret Service, including the Vice President, is or will be
temporarily visiting; or any building or grounds so restricted in conjunction with an event
designated as a special event of national significance.

        Your affiant submits these is also probable cause to believe that WILLIAM ALBERT
BLAUSER, JR. violated 40 U.S.C. §§ 5104(e), which make it a crime to willfully and knowingly
(D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at
any place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or
disturb the orderly conduct of a session of Congress or either House of Congress, or the orderly
conduct in that building of a hearing before, or any deliberations of, a committee of Congress or
either House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.

                                                          Respectfully submitted,



                                                          _________________________________
                                                          Michael Shaffer
                                                          FBI – Special Agent

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 18th day of May 2021.                                      Digitally signed by G. Michael
                                                                            Harvey
                                                                            Date: 2021.05.18 17:27:32
                                                                            -04'00'
                                                          ___________________________________
                                                          G. MICHAEL HARVEY,
                                                          U.S. MAGISTRATE JUDGE
